Citation Nr: 1609107	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  14-24 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for left shoulder arthritis, and if so, entitlement to that benefit.

2.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for hypertension, to include as secondary to his service-connected acquired psychiatric disorder, and if so, entitlement to that benefit.

3.  Entitlement to service connection for a bilateral thigh disability.

4.  Entitlement to service connection for bilateral shin splints.  

5.  Entitlement to a disability rating in excess of 30 percent for tinea versicolor and tinea pedis.

6.  Entitlement to a disability rating in excess of 20 percent for cervical spine disorder.

7.  Entitlement to a disability rating in excess of 20 percent for right shoulder disorder.  

8.  Entitlement to a disability rating in excess of 10 percent for right hip disorder.

9.  Entitlement to a disability rating in excess of 10 percent for left hip disorder.

10.  Entitlement to a compensable disability rating for hemorrhoids.

11.  Entitlement to a disability rating in excess of 10 percent for left elbow disorder.

12.  Entitlement to a disability rating in excess of 10 percent for right elbow disorder.

13.  Entitlement to a disability rating in excess of 10 percent for right knee disorder.

14.  Entitlement to a disability rating in excess of 10 percent for left knee disorder.  

15.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to March 21, 2013.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

H.W. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to October 1993.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of May 2009, June 2009, August 2011, and January 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In the May 2009 rating decision, the RO declined to reopen the Veteran's service connection claims for hypertension and left shoulder disorder, and continued the ratings for his bilateral knee disorder.  In the June 2009 rating decision, the RO continued the Veteran's right shoulder rating.  

In the August 2011 rating decision, the RO denied service connection for bilateral thigh disorder and bilateral shin splints, it continued the ratings for his cervical spine, hips, skin, hemorrhoids, and elbows.  In the January 2013 rating decision, the RO continued the 20 percent rating for the Veteran's cervical spine disorder.  

In a May 2014 rating decision, the RO granted TDIU, effective March 21, 2013.  Although this was a partial grant of the benefit sought, the Board notes that the Veteran has maintained that he was unemployable prior to March 21, 2013.  As a TDIU claim is part and parcel to the increased rating claims, and he has not been granted the maximum benefit allowed, the claim is still active.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In November 2015, the Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The issues of entitlement to service connection for hypertension, entitlement to increased ratings for bilateral knee and skin disorders, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  On November 6, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeals of entitlement to service connection for left shoulder arthritis (new and material), bilateral thigh disability, and bilateral shin splints; and entitlement to increased ratings for cervical spine disorder, right shoulder disorder, bilateral hip disorder, hemorrhoids, and bilateral elbow disorder.  

2.  In an unappealed May 2007 rating decision, the RO most recently declined to reopen the Veteran's claim of entitlement to service connection for hypertension.
 
3.  Evidence received since the May 2007 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal on the issue of entitlement to service connection for left shoulder arthritis on a new and material basis are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of an appeal on the issue of entitlement to service connection for bilateral thigh disability are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of an appeal on the issue of entitlement to service connection for bilateral shin splints are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for withdrawal of an appeal on the issue of entitlement to an increased rating for a cervical spine disorder are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

5.  The criteria for withdrawal of an appeal on the issue of entitlement to an increased rating for a right shoulder disorder are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

6.  The criteria for withdrawal of an appeal on the issue of entitlement to an increased rating for a right hip disorder are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

7.  The criteria for withdrawal of an appeal on the issue of entitlement to an increased rating for a left hip disorder are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

8.  The criteria for withdrawal of an appeal on the issue of entitlement to an increased rating for hemorrhoids are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

9.  The criteria for withdrawal of an appeal on the issue of entitlement to an increased rating for a left elbow disorder are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

10.  The criteria for withdrawal of an appeal on the issue of entitlement to an increased rating for a right elbow disorder are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

11.  Evidence received since the May 2007 rating decision in relation to the Veteran's claim for entitlement to service connection for hypertension is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2015). 

During the November 2015 videoconference hearing, the Veteran indicated that he wished to withdraw his appeals as to service connection for left shoulder arthritis (new and material), bilateral thigh disability, and bilateral shin splints; and entitlement to increased ratings for cervical spine disorder, right shoulder disorder, bilateral hip disorder, hemorrhoids, and bilateral elbow disorder.  The withdrawal is documented in the hearing transcript, which has been associated with the electronic claims file.  Hence, there remains no allegation of error of fact or law for appellate consideration in regard to these claims. 

Accordingly, the Board does not have jurisdiction to review the appeals of entitlement to service connection for left shoulder arthritis (new and material), bilateral thigh disability, and bilateral shin splints; and entitlement to increased ratings for cervical spine disorder, right shoulder disorder, bilateral hip disorder, hemorrhoids, and bilateral elbow disorder.
Claim to reopen previously disallowed claim of entitlement to service connection for hypertension

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In light of the favorable decision herein-reopening the service connection claim for hypertension-the Board finds that any deficiencies in notice or assistance are not prejudicial to the Veteran.

Service connection for hypertension was originally denied in a December 2001 rating decision because he did not have a current diagnosis of hypertension.  The Veteran did not appeal this decision and it became final.  In a May 2007 rating decision, the RO declined to find that new and material evidence had been received since the 2011 rating decision, because although he had a diagnosis of hypertension, there was no evidence linking it to his military service.  The Veteran did not appeal this decision, and it also became final.  The Veteran filed his current request for increase in July 2008.  

Without the need to discuss every piece of new evidence in detail, the Board finds that new and material evidence has been received to reopen the service connection claim for hypertension.  The Veteran contends that his hypertension is caused or aggravated by his service-connected psychiatric disorder, and he has been told by his treating clinicians that his hypertension was caused by his anxiety and panic attacks.  He described being encouraged to take his blood pressure medications because of his tendency to experience panic attacks and anxiety symptoms.  Many treatment records dated since May 2007 show treatment for hypertension in conjunction with treatment for anxiety and panic attacks.  

The Board finds that the Veteran's report of his clinician's statements related to hypertension are presumed credible for purposes of reopening.  Accordingly, this evidence is sufficient to reopen the previously-denied claim for service connection for hypertension.  See 38 C.F.R. § 3.156(a).


ORDER

The claim to reopen entitlement to service connection for left shoulder arthritis is dismissed.

The claim of entitlement to service connection for bilateral thigh disability is dismissed.

The claim of entitlement to service connection for bilateral shin splints is dismissed.

The claim of entitlement to an increased rating for cervical spine disorder is dismissed.

The claim of entitlement to an increased rating for right shoulder disorder is dismissed.

The claim of entitlement to an increased rating for right hip disorder is dismissed.

The claim of entitlement to an increased rating for left hip disorder is dismissed.

The claim of entitlement to an increased rating for hemorrhoids is dismissed.

The claim of entitlement to an increased rating for left elbow disorder is dismissed.

The claim of entitlement to an increased rating for right elbow disorder is dismissed.

New and material evidence having been received, the claim to reopen service connection for hypertension is granted.  


REMAND

The Board finds that additional development is necessary regarding the Veteran's service connection claim for hypertension, increased rating claims for his bilateral knee and skin disorders, and entitlement to a TDIU.  

Hypertension 

In light of the reopening above, the Board finds that further development is necessary regarding the Veteran's claimed hypertension.  

As noted above, the Veteran maintains that his hypertension has been caused or aggravated by his service-connected acquired psychiatric disorder.  He also contends that treating clinicians have told him that his anxiety and panic attacks may contribute to his hypertension.  The Veteran has never been afforded a VA examination regarding his hypertension, and the Board finds that the minimum threshold for when a VA examination is warranted has been met here.  As such, the Veteran's claim must be remanded for a VA examination to determine that nature and etiology of his claimed hypertension and its possible relationship to service or a service-connected disability.  

Skin and Knees

The Veteran was most recently provided VA skin and knee examinations in June 2013.  Since that time, he has reported increasing symptoms in both his knees and skin.  He now contends his skin disorder covers over 50 percent of his body.  He also contends that he experiences significant instability in his bilateral knees.  In other words, his symptoms have worsened since the June 2013 VA examinations.  See November 2015 hearing transcript.  

When a veteran asserts that a disability has worsened since his/her last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board finds that clearly the most recent VA examinations are too remote and new examinations are warranted.

TDIU

The Veteran's claim for a TDIU prior to March 21, 2013, is inextricably intertwined with the remanded claims; consideration of this matter must be deferred pending resolution of these claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records related to the Veteran's hypertension, bilateral knee disorder, and skin disorder.

2.  The AOJ should arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the nature and etiology of his hypertension.  The electronic claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed. 

After reviewing the file, the examiner should render an opinion as to whether it is at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran's hypertension has been caused or aggravated by his military service, or caused or aggravated (chronically worsened) by a service-connected disability (including his acquired psychiatric disorder). 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinions provided.

3.  The AOJ should arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the severity and manifestations of his service-connected skin disorder.

The electronic claims file must be made available to and reviewed by the examiner, and any indicated studies should be performed-to include an assessment of any discoloration present on the Veteran's body.  

The AOJ should ensure that the examiner provides all information required for rating purposes-including a discussion of the functional impact of the Veteran's skin disorder.  

The supporting rationale for all opinions expressed must be provided.

4.  The AOJ should arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the severity and manifestations of his service-connected bilateral knee disorder.

The electronic claims file must be made available to and reviewed by the examiner, and any indicated studies should be performed-to include an assessment of the Veteran's reported instability in the bilateral knee joints.   

The AOJ should ensure that the examiner provides all information required for rating purposes-including a discussion of the functional impact of the Veteran's bilateral knee disorder.  

The supporting rationale for all opinions expressed must be provided.

5.  The AOJ should undertake any other development it determines to be warranted. 
 
6.  Then, the AOJ should readjudicate the Veteran's claims on appeal-including his TDIU claim.  If the claims remain denied, a Supplemental Statement of the Case must be furnished to the Veteran and his representative and they must be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


